UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 30, 2008 Commission File Number: 333-121034 JayHawk Energy, Inc. (Exact name of registrant as specified in its charter) Colorado 20-0990109 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 370 Interlocken Blvd. Suite 400 Broomfield, Colorado (Address of principal executive office) 80021 (Postal Code) (303) 327-1571 (Issuer's telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM3.02 - Unregistered Sales of Equity Securities On May 7, 2008, Jayhawk Energy, Inc. (“Registrant”) issued 399,962 shares of the Registrant’s common stock to one of the Registrant’s shareholders who exercised certain warrants to purchase shares of common stock at an exercise price of $1.00 per share. The Registrant intends to use the proceeds for working capital.
